Per Curiam.

Respondent moves to affirm the judgment herein and for damages because of the failure of the appellant to prosecute his appeal within the time provided by statute. The motion to affirm must he granted, there having been no cause shown for the failure to comply with the statute in filing briefs and sending up the transcript. But it appears that by the judgment in the lower court the appellant was ordered to surrender the possession of certain real estate and that in appealing therefrom he gave a supersedeas bond, hut, as we cannot determine from the record what amount of damages should be recovered for the detention of the property pending the appeal, none can he allowed in the disposition of this motion, but the plaintiff will he left to an action upon the bond. Northwestern & P. H. Bank v. Griffitts, 18 Wash. 69 (50 Pac. 591).